April 03, 2009

Ms. Christine S. Kibbe
Entergy Services, Inc.
P.O. Box 2951
Beaumont, TX 77704
Ms. Collyn A. Peddie
Williams Kherkher Hart Boundas, LLP
8441 Gulf Freeway, Suite 600
Houston, TX 77017-5051

RE:   Case Number:  05-0272
      Court of Appeals Number:  09-04-00152-CV
      Trial Court Number:  A-167,088

Style:      ENTERGY GULF STATES, INC.
      v.
      JOHN SUMMERS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne Flores |
|   |Ms. Lolita Ramos      |
|   |Mr. George S.         |
|   |Christian             |
|   |Mr. Jay Harvey        |
|   |Mr. Peter M. Kelly    |
|   |Mr. Guy D. Choate     |
|   |Mr. A. Craig Eiland   |
|   |Mr. Steven Greene     |
|   |Bresnen               |
|   |Mr. Richard Levy      |
|   |Ms. Zoe Emily Taylor  |
|   |Mr. James M. Underwood|
|   |                      |
|   |Mr. Robert L. Looney  |
|   |Mr. E. Lee Parsley    |
|   |Ms. Jacqueline M.     |
|   |Stroh                 |
|   |Ms. Christina Stone   |
|   |Mr. Scott P. Stolley  |